         Case: 1:17-md-02804-DAP Doc #: 1074 Filed: 11/02/18 1 of 1. PageID #: 26892


                                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO
                                             EASTERN DIVISION

    IN RE: NATIONAL PRESCRIPTION                               )    MDL 2804
    OPIATE LITIGATION                                          )
                                                               )    Case No. 1:17-md-2804
    THIS DOCUMENT RELATES TO:                                  )
                                                               )    Judge Dan Aaron Polster
    City of Palm Bay v. Purdue Pharma L.P., et                 )
    al., Case No. 1:18-op-46132                                )    NUNC PRO TUNC ORDER 1


           Before the Court is Defendant, Edge Pharmacy’s Motion to Dismiss Plaintiff’s Complaint, Or, In the

Alternative, For a More Definite Statement. Doc. #: 1062. Defendant’s Motion is DENIED WITHOUT

PREJUDICE pursuant to the Court’s moratorium on all substantive filings and Case Management Order

One (“CMO-1”). Doc. #: 232.

           In the early stages of this MDL, the Court put a moratorium on all substantive filings. See Doc. #: 4

at 4; Doc. #: 70 at 2. Further, CMO-1, which applies to all cases, sets forth cases that have been selected to

proceed with briefing on motions to dismiss as well as “Track One” cases that have been selected to proceed

to bellwether trials. See Doc. No. 232 at ¶¶ 2-3.

           City of Palm Bay v. Purdue Pharma L.P., et al., Case No. 1:18-op-46132 is not listed in paragraph

two or three of CMO-1, and is therefore subject to the moratorium. Counsel are advised to familiarize

themselves with the MDL docket and the case management orders and to not waste judicial resources by

filing motions that are subject to the moratorium on substantive motions.

           For the reasons stated, Defendant’s Motion to Dismiss or for a More Definite Statement is DENIED

WITHOUT PREJUDICE.

                    IT IS SO ORDERED.


                                                            /s/ Dan Aaron Polster November 1, 2018
                                                            DAN AARON POLSTER
                                                            UNITED STATES DISTRICT JUDGE

1
    This nunc pro tunc order is issued to change the word “dismissed” to “denied” and correct a spelling mistake.
